Ingraham, P. J.
In this case the plaintiff sues the defendants for moneys collected by them as royalty for the use of the patented ink known as the “ green tint,” which he claims as due to him as the owner of the patent right. The referee held that he was not entitled to recover, and rendered judgment for the defendants, and the plaintiff appeals.
The questions raised in this case are depending on the the same principles as those which govern the case of the American Bank Note Co. v. Edson, decided at this term, (a) and the opinion delivered in that case is referred to as controlling the decision here.
The judgment must be reversed, and a new trial ordered, costs to abide the event.
Geo. G. Barnard, J., concurred.
Brady, J.
From the conclusions at which I have arrived in the case of the American Bank Note Co. v. Edson, I think the judgment should be affirmed. The plaintiff’s interest in the patent passed to the defendants by the articles of association, and for a consideration. He had no claim such as set up in this action.
Hew trial granted.
Ingraham, Geo. G. Barnard and Brady, Justices.]

 Ante, p. 84.